       Case: 1:18-cv-02418-PAB Doc #: 19 Filed: 11/11/19 1 of 2. PageID #: 72



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 SHAJUAN GRAY                                  )       CASE NO.: 1:18-CV-02418
                                               )
        Plaintiffs,                            )       JUDGE PAMELA. BARKER
 vs.                                           )
                                               )       PARTIES’ STATUS REPORT
 CITY OF EUCLID, et al.                        )
                                               )
        Defendants.                            )

       The parties, through counsel, submit this Status Report of activity in this matter, as

mandated by the Court’s Case Management Order, as follows:

       The parties have conducted paper discovery and depositions of the parties, occurrence

witnesses, and 30b6 witnesses are scheduled. The parties’ settlement positions have not changed

but may be reconsidered upon the conclusion of discovery. There are no pending motions.

Respectfully submitted,

 s/ Sarah Gelsomino                                s/John D. Pinzone
 SARAH GELSOMINO (0084340)                         JAMES A. CLIMER (0001532)
 JACQUELINE C. GREENE (0092733)                    JOHN D. PINZONE (0075279)
 TERRY H. GILBERT (0021948)                        Mazanec, Raskin & Ryder Co., L.P.A.
 Friedman & Gilbert                                100 Franklin’s Row
 55 Public Square, Suite 1055                      34305 Solon Road
 Cleveland, Ohio 44113-1901                        Cleveland, Ohio 44139
 T: (216) 241-1430                                 (440) 248-7906
 F: (216) 621-0427                                 (440) 248-8861 - Fax
 sgelsomino@f-glaw.com                             Email: jclimer@mrrlaw.com
 jgreene@f-glaw.com                                        jpinzone@mrrlaw.com
 tgilbert@f-glaw.com
                                                   Counsel for Defendants City of Euclid and
 MARCUS SIDOTI (0077476)                           Officer James Aoki
 Jordan | Sidoti LLP
 50 Public Sq., Suite 1900
 Cleveland, OH 44113
 T: 216-357-3350
 marcus@jordansidoti.com

 Counsel for Plaintiffs
       Case: 1:18-cv-02418-PAB Doc #: 19 Filed: 11/11/19 2 of 2. PageID #: 73




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all registered parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                               /s/ Sarah Gelsomino
                                               SARAH GELSOMINO
                                               One of the Attorneys for Plaintiff




                                                   2
